Citation Nr: 1543851	
Decision Date: 10/14/15    Archive Date: 10/21/15

DOCKET NO.  14-01 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for tympanic membrane, perforation of (claimed as broken ear drum).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel



INTRODUCTION

The Veteran has active duty from June 1961 to December 1962, and August 1963 to November 1968.

The case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Regional Office (RO) in Little Rock, Arkansas, which denied the claims on appeal.  

The Veteran has, through his representative, stated that he was unable to attend his August 2015 Board hearing as he has unfortunately suffered a stroke; he did not request to reschedule the hearing.  The Board deems the hearing request properly withdrawn.  See 38 C.F.R. § 20.704(d).

The Board has reviewed the Veteran's Virtual VA and Veteran's Benefits Management System paperless claims file to ensure a total review of the evidence.


FINDINGS OF FACT

1.  The preponderance of the evidence is against finding that the Veteran has a bilateral hearing loss disability that is etiologically related to a disease, injury, or event which occurred in service.

2.  The preponderance of the evidence is against finding that the Veteran has a tympanic membrane, perforation of (claimed as broken ear drum) disability that is etiologically related to a disease, injury, or event which occurred in service.


CONCLUSIONS OF LAW

1.  Service connection for a bilateral hearing loss disability is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2014).

2.  Service connection for a tympanic membrane disability is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but is not required to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claims.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claims; (2) that VA will seek to provide and (3) that the Veteran is expected to provide. 

In this case, December 2010 and June 2011 VCAA letters satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2014); Quartuccio, 16 Vet. App. at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  The letters informed him that additional information or evidence was needed to support the claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The letters further explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has not referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2014).  The Veteran was provided a VA examination for his claims in July 2011.  The examiner took into account the Veteran's reported history, his current symptoms, and review of the available private and VA treatment records, and conducted appropriate diagnostic, audio tests.  Therefore, the Board finds the examination report to be thorough and complete and sufficient upon which to base a decision with regards to the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Legal Criteria

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

Alternatively, service connection may be established either by showing that a chronic disability or disease was incurred during service and later manifestations of such chronic disability or disease are not due to intercurrent cause(s) or that a disorder or disease was incurred during service and there is evidence of continuity of symptomatology which supports a finding of chronicity since service.  38 C.F.R. § 3.303(b).  When a chronic disease becomes manifest to a degree of 10 percent within one year of a veteran's discharge from service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the veteran's period of service.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  

In adjudicating these claims, the Board must assess the competency and credibility of the veteran.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  Lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses' personal knowledge.  Barr v. Nicholson, 21 Vet. App. 303 (2007), Layno v. Brown, 6 Vet. App. 465 (1994).

Hearing Loss

Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post- service findings to the injury in service (as opposed to intercurrent causes).  See Hensley v. Brown, 5 Vet App 155, 159 (1993).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In this case, the question before the Board is whether the Veteran's bilateral hearing loss is more likely than not incurred in or caused by his military service; the Board must conclude it is not, as there is no medically sound basis for attributing his hearing loss to service.

The Veteran's entrance/discharge exams during military service do not reflect hearing loss by VA standards, both as stated and when converted from ASA to ISO-ANSI standards (Prior to November 1967, service department audiometric results were reported in standards set forth by the American Standards Association (ASA); since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI)).  

Specifically, the Veteran's October 1962 service examination showed puretone 

thresholds, in decibels, as follows:

Frequency: (Hertz)
250
500
1000
2000
3000
4000
6000
8000
Left:
(decibel)
5
0
5
15
--
15
20
5
Right:
(decibel)
5
0
5
0
--
5
10
20

Audiogram results dated May 1963, September 1966, and November 1968 reflect hearing of 15/15, and note that ears are normal, and ear drums were normal.

Audiograms dated 2006 and 2009, years after the Veteran's discharge from service, reflect sensorineural hearing loss.

The Veteran appeared for a VA examination in July 2011.  The Veteran denied pre- and post-military noise exposure.  He reported military noise exposure from being on the rifle range for weeks at a time, without hearing protection, while serving in the United States Army.  He was also exposed to gunfire and aircraft [noise] while aboard an aircraft carrier, without hearing protection, while serving in the United States Navy.

The examiner took note of the above audio results of the STRS, and stated all in-service examinations, audiogram and whisper and spoken voice tests, were within normal limits.  The examiner diagnosed the Veteran with present hearing loss.  The examiner ultimately opined that the Veteran's hearing loss is less likely as not caused by or a result of acoustic trauma or experiences in service.  The examiner noted that whisper voice tests were within normal limits for both ears at discharge, although conceded that these tests do not give ear or frequency specific data and do not rule out the presence of high frequency hearing loss.  The examiner also noted that there were no complaints of hearing loss found in the STRs.

The Board notes that the Veteran attributes his current hearing loss to his service.  While the Board acknowledges the Veteran's statements, crucially, lay persons are not competent to opine as to medical etiology or render medical opinions as to hearing loss.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999).  Rather, it is the province of trained health care professionals to enter conclusions that require medical expertise, such as opinions as to diagnosis and causation.  Jones v. Brown, 7 Vet. App. 134, 137 (1994); Degmetich v. Brown, 104 F.3d 1328 (1997).  As a layperson, the Veteran is not competent to render a medical opinion linking the Veteran's hearing loss with his service.  

The July 2011 opinion, which supports a negative nexus between the Veteran's hearing loss and his service, was made upon consideration of the record and Veteran's lay reports of the onset of symptomatology, as well as examination of the Veteran, and so the Board weighs it as the most competent medical evidence of record.

In light of the foregoing, the Board concludes that the claim of entitlement to service connection for bilateral hearing loss disability must be denied, upon weighing the July 2011 VA examiner's opinion most heavily, as competent medical evidence of record establishing a negative nexus.  The preponderance of the evidence is against the Veteran's claim and the doctrine of reasonable doubt is not applicable in the instant appeal.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990); 38 C.F.R. § 3.102.

Perforation of Tympanic Membrane

The July 2011 VA examiner conducted diagnostic tests and found that Type Ad tympanograms were suggestive of normal middle ear pressure and increased admittance for both ears, and noted that these findings are not suggestive of a perforated tympanic membrane.  The examiner further stated, and the record supports, that there were no notes regarding a tympanic membrane found in the STRs.  The Board notes that in-service examinations dated May 1963, September 1966, and November 1968 reflect that ears are normal, and drums (perforation) are normal.  

There is no other competent medical evidence of record which supports the Veteran suffers from a perforated tympanic membrane as related to service.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997).

In light of the foregoing, the Board concludes that the claim of entitlement to service connection for perforation of the tympanic membrane must be denied, upon no indication of present disability.  In so doing, the Board has considered the Veteran's complaints of current disability.  However, while the Veteran is competent to report symptoms that he may experience, such as difficulty hearing and/or pain in his ears, he is not competent to report on the presence of an actual perforation or other disability of the tympanic membrane.  Thus, his contentions are outweighed by the July 2011 examination findings.  Accordingly, the preponderance of the evidence is against the Veteran's claim and the doctrine of reasonable doubt is not applicable in the instant appeal.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for a bilateral hearing loss disability is denied.

Entitlement to service connection for tympanic membrane, perforation of (claimed as broken ear drum) is denied.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


